TROTT, Circuit Judge,
Dissenting.
I respectfully dissent. In my view, the majority’s analysis misapplies the substantial evidence test of INS v. Elias-Zacarias, 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (“BIA’s determination that [a petitioner] was not eligible for asylum must be upheld if ‘supported by reasonable, substantial, *1241and probative evidence on the record as a whole.’ ”). In so doing, this court invades the prerogative of the Board of Immigration Appeals and operates beyond the reach of our power of review.
Moreover, the majority errs in refusing to remand the matter to the Board to determine whether the evidence of record rebuts the presumption of a well-founded fear. Once again, we arrogate power that belongs to others, and in so doing, we are not faithful to our own precedent. See Surita v. INS, 95 F.3d 814 (9th Cir.1996) and Singh v. INS, 94 F.3d 1353 (9th Cir.1996). The irony is that Surita and Singh were decided by this very panel, and in both we remanded to the BIA to consider the rebuttable presumption. To me, there is no principled distinction between these cases. In fact, given the political sea-change in Nicaragua in 1990, this is a better ease for remand than the other two.
Accordingly, I would deny the petition for review, or in the alternative, I would remand to the BIA for further proceedings.